Title: From John Adams to William Plumer, 25 July 1813
From: Adams, John
To: Plumer, William



Dear Sir
Quincy July 25 1813

I have lately turned over our Historians, Ramsay Gordon, Mrs Warren, Marshall, to search for a Statistical devellopement of that most powerful Instrument and most efficacious cause of Success, in our revolutionary War; a maritime and naval Force.
I beg of you to do the same, and see, what a miserable lame meagre appearance it makes.
As you are writing a History of the same period I wish you would compare those Historians, with the inclosed Volume of “Sketches,” of which I beg your Acceptance, which will furnish you with many materials for your Work.
Inclosed also is a Letter from Mr Isaac Prince, a Stranger to me, with his Prospectus of a Splendid Naval Chronicle. By these Things We see, that a naval Establishment is becoming the great Wheel, as it ought to be and must be. I begin to think that an American Navy will first grow upon the Lakes. Whoever commands the Lakes will govern North America.
We have Letters in April from St Petersburg longing expecting and determined to come home this Season: but Gallatin and Bayard, before this time must have dashed all these hopes in the Son and the father. Shall I ever See him? God knows and his Will be done
The Letter from Mr Prince and prospectus I pray you to return me by the Post. With much respect and Esteem &c
John Adams